*847Appeal by the defendant from a resentence of the County Court, Orange County (DiBella, J.), dated June 22, 2006, in effect, pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23), imposed after a hearing, the resentence being a determinate term of 13 years’ imprisonment and a period of postrelease supervision of 5 years, upon his conviction of criminal sale of a controlled substance in the first degree (Rosenwasser, J.), upon his plea of guilty.
Ordered that the resentence is modified, as a matter of discretion in the interest of justice, by reducing the re sentence imposed from a determinate term of 13 years’ imprisonment to a determinate term of 12 years’ imprisonment; as so modified, the resentence is affirmed.
The defendant was resentenced upon his conviction following his plea of guilty to criminal sale of a controlled substance in the first degree. The defendant pleaded guilty in exchange for a promised sentence of 15 years’ to life imprisonment as a second felony offender. At that time, the court promised to resentence the defendant to a determinate term of 12 years’ imprisonment and 5 years’ postrelease supervision if the defendant moved for resentencing under the Drug Law Reform Act. The defendant moved for resentencing and the court granted the motion. At resentencing, a different Judge imposed a determinate term of 13 years’ imprisonment and 5 years’ postrelease supervision.
Upon review of all of the relevant circumstances, including the consent of the People to the relief requested by the defendant, and as a matter of discretion in the interest of justice, we determine that substantial justice warrants a reduction of the resentence imposed from a determinate term of 13 years’ imprisonment to a determinate term of 12 years’ imprisonment (see generally People v Beasley, 47 AD3d 639, 641 [2008]). Spolzino, J.P., Ritter, Dillon, Balkin and Leventhal, JJ, concur.